Determination of the Appellate Term unanimously reversed, on the law and in the exercise of discretion, and a new trial ordered, without costs. In its charge to the jury the court enumerated five defenses interposed by the defendant. However, the charge is devoid of any instructions with respect to the issues raised by such defenses, nor was there any guidance given as to the applicable principles of law. The charge is so thoroughly insufficient that a verdict based thereon should not be permitted to stand. The dissenting Justice in the Appellate Term well said that “the charge did not cover the issues raised by the defenses. As the jury received no adequate instructions it cannot be said that the issues of fact were decided.” Concur — Botein, J. P., Breitel, Rabin, Eager and Bergan, JJ.